Citation Nr: 1037773	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-30 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection on a secondary basis for 
cholecystitis.  

2.  Entitlement to service connection for a disability manifested 
by dizziness, to include on a secondary basis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1942 to July 1944.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an April 2007 rating 
decision by the Portland, Oregon Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Veteran had also initiated appeals seeking service connection 
for tinnitus, an anxiety disability, and for a back disability.  
In his October 2008 Substantive Appeal, VA Form 9, he limited his 
appeal to service connection for tinnitus, cholecystitis, and a 
disability manifested by dizziness.  Notably, service connection 
for tinnitus was granted in an April 2009 rating decision; the 
Veteran's appeal of that issue is satisfied and such matter is 
not before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The matter of service connection for a disability 
manifested by dizziness is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if any action on his part is 
required.  


FINDING OF FACT

The Veteran's cholecystitis is not shown to be related to (caused 
or aggravated by) his service-connected ulcer of the duodenum; 
removal of the gallbladder and an anxiety disorder are not 
service connected, and a threshold legal requirement for 
establishing service connection for cholecystitis as secondary to 
gallbladder removal or an anxiety disorder is not met.  




CONCLUSION OF LAW

Service connection for cholecystitis, including as secondary to 
service-connected duodenum of the ulcer, is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009), 3.310 (as in effect prior to October 10, 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to the initial adjudication of 
the claim.  A September 2006 letter notified him of the evidence 
necessary to substantiate his claim (to include the evidence 
necessary to substantiate a claim of secondary service 
connection), the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  The letter also 
informed the Veteran of disability rating and effective date 
criteria.  The Veteran has had ample opportunity to 
respond/supplement the record, and it is not alleged that notice 
in this case was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to downstream issues").  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO arranged 
for a VA examination in December 2006.  On review of the 
examination report, the Board finds that the examination produced 
sufficient information to address the matter at hand, and was 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 U.S.C.A. § 3.303.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires: (1) Competent evidence (a medical diagnosis) of current 
chronic disability (for which secondary service connection is 
sought); (2) evidence of a service-connected disability; and (3) 
competent evidence that the current disability was either (a) 
caused by or (b)aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was revised to implement the Allen decision.  The revised 
38 C.F.R. § 3.310 institutes additional evidentiary requirements 
that must be satisfied before aggravation may be conceded and 
service connection granted.  In essence, it provides that in an 
aggravation secondary service connection scenario, there must be 
medical evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as medical 
evidence showing the level of increased disability after 
aggravation occurred.  As the Veteran's claim was pending prior 
to the effective date of the revised 38 C.F.R. § 3.310, the Board 
will consider the version in effect prior to October 10, 2006, as 
it is more favorable to the claimant.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

It is neither shown by the record, nor alleged, that the Veteran 
has cholecystitis that is directly related to his active service; 
the instant claim is based strictly on a secondary service 
connection theory of entitlement.  The Veteran contends that he 
has cholecystitis that is secondary to his service-connected 
ulcer of the duodenum (to include gastroesophageal reflux disease 
(GERD) and pylorospasm).  

As noted above, service connection is established for ulcer of 
the duodenum.  The Veteran's medical records show that in April 
1984, the Veteran underwent a cholecystectomy (i.e., surgical 
removal of the gallbladder).  The findings included multiple 
calculi of the gallbladder and chronic cholecystitis of the 
gallbladder.  On December 2006 VA esophagus examination, the 
examiner noted the April 1984 operative report described the 
removal of a slightly inflamed and thickened gallbladder with 
multiple calculi.  The examiner noted the Veteran's 
gastrointestinal symptoms related to the pylorospasm could have 
been misinterpreted at the time, leading to the removal of a 
normal gallbladder.  However, the pathological evidence of an 
inflamed gallbladder, filled with gallstones, is definitive 
evidence supporting the diagnosis of chronic cholecystitis, 
"which was a totally separate entity from his reflux disease and 
esophageal pyrosis."  (emphasis in original).  Based on review 
of the Veteran's claims file and the medical evidence of record, 
the examiner opined that it is "less likely than not, that his 
service-connected pylorospasm or [GERD] had any relationship 
whatsoever with the removal of his gallbladder due to 
cholecystitis and gallstones."  (emphasis in original).  In 
short, the only competent (and probative) evidence in this matter 
is against the Veteran's claim; there is no competent (medical) 
evidence his cholecystitis was caused or aggravated by his 
service-connected ulcer of the duodenum, to include GERD and 
pylorospasm.  

The Veteran's own statements relating his current cholecystitis 
to his service-connected ulcer of the duodenum are not competent 
evidence, as such is too complex to be addressed by a layperson.  
That is a medical question not capable of resolution by lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009).  Furthermore, the Veteran has not demonstrated that 
he has the knowledge or experience to provide a competent expert 
opinion as to the cause of his cholecystitis.  Hence, the 
Veteran's opinions as to the etiology of his cholecystitis are 
not competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (explaining that competency has to do with whether the 
evidence may be considered by the trier of fact).  

The Veteran appears to also offer an alternate theory for his 
claim of entitlement to service connection for cholecystitis, 
i.e., he claims that the cholecystitis should be service 
connected on the basis it is secondary to the removal of his 
gallbladder and/or an anxiety disorder.  (See November 2007 VA 
Form 21-4138 and October 2008 VA Form 9).  Inasmuch as removal of 
his gallbladder and an anxiety disorder are not service 
connected, a threshold legal requirement for establishing service 
connection for cholecystitis as secondary to removal of his 
gallbladder and/or an anxiety disorder is not met.  It is not 
shown that the primary disability (removal of the gallbladder or 
an anxiety disorder) alleged to have caused or aggravated his 
cholecystitis (for which service connection is sought) is service 
connected.  Accordingly, the claim of service connection for 
cholecystitis as secondary to removal of his gallbladder and/or 
an anxiety disorder must be denied as lacking legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

To the extent that the Veteran submitted (unidentified) treatise 
evidence in May 2009, indicating that the symptoms of chronic 
cholecystitis are non-specific and may be mistaken for other 
common disorders, such as a peptic ulcer, arguing that the 
cholecystitis and the removal of the gallbladder was actually a 
mistake (i.e., a misdiagnosis) and the symptoms were really 
symptoms of his ulcer, the Board finds that such evidence and 
argument lacks merit and has no probative value.  The Board notes 
that the treatise evidence submitted by the Veteran is general 
information and does not discuss the Veteran's particular 
situation; hence, it does not suffice to show a relationship 
between the Veteran's cholecystitis and his service-connected 
ulcer of the duodenum.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that medical evidence that is speculative, 
general, or inconclusive cannot be used to support a claim).  The 
United States Court of Appeals for Veterans Claims has held that 
a medical article or treatise can provide support to a claim, but 
they must be combined with an opinion of a medical professional 
and must be reflective of the specific facts of a case, as 
opposed to a discussion of generic relationships.  See Sacks v. 
West, 11 Vet. App. 314, 316-17 (1998).  In this case, the medical 
text evidence submitted by the Veteran is general in nature, does 
not specifically discuss his case, and is not accompanied by any 
medical opinion of a medical professional which directly supports 
the contentions which the Veteran has raised.  [The Board also 
notes that the December 2006 VA examiner specifically concluded 
that the pathological evidence of an inflamed gallbladder, filled 
with gallstones, is definitive evidence supporting the diagnosis 
of chronic cholecystitis, indicating the removal of his 
gallbladder was not erroneous.]

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt doctrine does not apply; the claim must be 
denied.  


ORDER

Service connection for cholecystitis, claimed as secondary to 
service-connected ulcer of the duodenum, or secondary to removal 
of the gallbladder, or secondary to an anxiety disorder, is 
denied.  


REMAND

The Veteran seeks service connection for a chronic disability 
manifested by dizziness, and alleges that such symptoms are 
related to his service-connected hearing loss or tinnitus, or 
secondary to medication for his service-connected disabilities.  
See, e.g., May 2009 VA Form 21-4138.  

Although the Veteran was afforded a VA examination in February 
2009, the examiner noted that there was no indication of ear 
disease, dizziness or lightheadedness in the Veteran's STRs.  
However, two separate March 1944 STRs note complaints of "dizzy 
spells", one indicating that such was the result of getting up 
from a chair (and that such had been occurring for a period of 
three months).  In addition, while the Veteran reported on 
examination that the onset of his lightheadedness began 
approximately two and a half years ago, the record includes a 
February 2000 VA treatment record assessment of "dizziness that 
may be middle ear, [central nervous system], or Rx induced".  
Notably, the February 2009 VA examination opinion did not address 
the Veteran's theory that his dizziness is secondary to 
medication for his service-connected disabilities.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that once VA 
undertakes the effort to provide an examination, it must provide 
an adequate one).  Hence, the opinion offered in the February 
2009 examination report was based, at least in part, on 
inaccurate factual data, and is inadequate.  Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (a physician's opinion based on an 
inaccurate factual premise has no probative value).  
Consequently, another examination to secure a medical nexus 
opinion is necessary.  


Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should arrange for the Veteran to 
be examined by an otolaryngologist to 
determine whether he has a chronic disability 
manifested by dizziness, and if so, the 
nature and likely etiology of such 
disability.  The Veteran's claims file (to 
include this remand) must be reviewed by the 
examiner in conjunction with the examination.  
Based on review of the record and examination 
of the Veteran, the examiner should provide 
opinions to the following: 

Does the Veteran have a chronic disability 
manifested by dizziness?  If so, what is 
the nature (diagnosis) and likely etiology 
of such disability (specifically, is it at 
least as likely as not (a 50 percent or 
better probability) that any such 
disability is related to the Veteran's 
service, or was caused or aggravated 
(i.e., chronically worsened) by hearing 
loss or tinnitus or medication for 
service-connected disabilities that is/are 
related to the Veteran's service)?  

The examiner must explain the rationale 
for all opinions expressed.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).

 



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


